RECOMMENDED FOR FULL-TEXT PUBLICATION
                                   Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                            File Name: 16a0285p.06

                       UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT
                                          _________________


 UNITED STATES OF AMERICA,                                       ┐
                                         Plaintiff-Appellee,     │
                                                                 │
                                                                 │
            v.                                                    >        No. 16-5531
                                                                 │
                                                                 │
 GEREMY ATKINS,                                                  │
                                     Defendant-Appellant.        │
                                                                 ┘
                             Appeal from the United States District Court
                          for the Western District of Tennessee at Memphis.
                    No. 2:15-cr-20019—John Thomas Fowlkes, Jr., District Judge.

                                        Argued: December 1, 2016

                                 Decided and Filed: December 13, 2016

                 Before: MOORE and CLAY, Circuit Judges; HOOD, District Judge.*
                                    _________________

                                                 COUNSEL

ARGUED: Unam Peter Oh, FEDERAL PUBLIC DEFENDER, Memphis, Tennessee, for
Appellant.   Elizabeth Rogers, UNITED STATES ATTORNEY’S OFFICE, Memphis,
Tennessee, for Appellee. ON BRIEF: Unam Peter Oh, FEDERAL PUBLIC DEFENDER,
Memphis, Tennessee, for Appellant. Elizabeth Rogers, UNITED STATES ATTORNEY’S
OFFICE, Memphis, Tennessee, for Appellee.
                                            _________________

                                                  OPINION
                                            _________________

        CLAY, Circuit Judge.            Defendant Geremy Atkins appeals from the judgment of
conviction and sentence entered by the district court on April 21, 2016 after a jury found

        *
          The Honorable Joseph M. Hood, Senior District Judge of the United States District Court for the Eastern
District of Kentucky, sitting by designation.




                                                       1
No. 16-5531                         United States v. Atkins                             Page 2


Defendant guilty of one count of being a felon in possession of a firearm in violation of
18 U.S.C. § 922(g)(1). On appeal, Defendant argues that his conviction is tainted because the
government violated Batson v. Kentucky, 476 U.S. 79 (1986) by striking a black venireperson for
racially motivated reasons during jury selection for Defendant’s trial. We have jurisdiction to
entertain this appeal pursuant to 28 U.S.C. § 1291.        For the reasons set forth below, we
REVERSE the district court’s denial of Defendant’s Batson challenge, VACATE Defendant’s
conviction and sentence, and REMAND for a new trial.

                                         BACKGROUND

       The relevant facts of this case are undisputed. Defendant is a 32-year-old black man
from the Memphis, Tennessee area. He has prior state court convictions for unlawful possession
of a weapon, resisting arrest, and possession of a prohibited weapon. On September 4, 2014,
Defendant was arrested by the Memphis Police Department for possession of an assault rifle. On
January 29, 2015, a federal grand jury indicted Defendant in the Western District of Tennessee
for being a convicted felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).
Defendant elected to proceed to trial.

       Trial began on January 11, 2016. At the beginning of the jury selection process, the
district court explained to Defendant and the government how it intended to conduct voir dire:

       THE COURT:             I will ask [the prospective jurors] general information first,
                              just verifying their place of employment, basically what
                              they do, how long they’ve worked there. I usually go into
                              if they are in a supervisory position or anything like that.
                              I also verify that they still live in the district. I won’t ask
                              any addresses or anything like that. I will get their marital
                              status and number of kids. I usually limit it to that once
                              they’re in the box.
                              Both sides will have an opportunity to question the panel.

                              ...

                              After that, peremptory challenges, I think you have sheets
                              and then pass them forward to me and I will read the names
                              and we will proceed in that fashion.
No. 16-5531                               United States v. Atkins                                     Page 3


(R. 79, Voir Dire Transcript, PageID #169–70.) The district court notified the prospective jurors
that the trial would last approximately three days, based on the information it had gathered from
Defendant and the government.

        The district court conducted voir dire in accordance with its instruction to the parties,
asking each prospective juror for one year of employment history, as well as their marital status
and how many children they had. Both parties were given the opportunity to ask questions of
each prospective juror before deciding whether to exercise their peremptory strikes. The district
court ultimately seated white jurors Jimmy Stewart, who had six children, Sarah Williams, who
had four children, and Jennifer Absher, who had been laid off from her job approximately one
month before voir dire began.1

        During voir dire, the government used peremptory strikes on five prospective jurors—all
of whom were black. The last of these prospective jurors was Antonio Dandridge. When
questioned by the district court, Mr. Dandridge reported that he was married and had eight
children. Mr. Dandridge also stated that: (i) he worked as a custodian for a company called
Service Master; (ii) he had begun working for Service Master four months prior to voir dire; and
(iii) before working at Service Master, he had worked as a cook at a Krispy Kreme donut shop
for the previous year. In response to a question from the government, Mr. Dandridge stated that
his nephew was a Memphis police officer.

        After the government struck Mr. Dandridge, Defendant brought a Batson challenge,
alleging that the government’s use of strikes exclusively on black venirepersons violated Batson
v. Kentucky. The district court determined that Defendant had made a prima facie showing of
discrimination and shifted the burden to the government to come forward with race-neutral
reasons for the strike. The government offered race-neutral reasons as to each of the five black
venirepersons it had stricken. With respect to Mr. Dandridge, the government offered:




        1
          The record does not disclose the race of any of the jurors who were ultimately seated at Defendant’s trial.
At oral argument, we asked Defendant’s counsel to specify the races of Mr. Stewart, Ms. Williams, and Ms. Absher,
and counsel informed us that they are all Caucasian. The government did not contest this representation.
No. 16-5531                        United States v. Atkins                           Page 4


       MR. CARRIKER:         Mr. Dandridge -- Mr. Dandridge is just one of those people
                             that I didn’t get a good feeling about. He didn’t have a
                             very long employment history, which I don’t usually like. I
                             prefer people that have a stable background. He has eight
                             children which kind of also bugged me a little bit. I’m
                             afraid he might have problems with thinking about his child
                             care or children while he was here. And so that was just a
                             peremptory challenge based on those reasons.

(Id. PageID #330–31.)

       The district court determined that the government had met its burden to provide race-
neutral reasons for the strike and shifted the burden back to Defendant to show that the
government’s reasons were pretextual. Defendant argued that Mr. Dandridge’s child care would
not be an issue because he was married, and pointed once again to the fact that all five of the
government’s peremptory strikes were used on black prospective jurors. Defendant also argued
that the district court only asked for one year’s worth of work history from each prospective
juror, and that Defendant’s continuous work history over that span was “fairly good . . . not
poor.” (Id. PageID #333.) In response to Defendant’s argument, the government argued:

       MR. CARRIKER:         Mr. Dandridge, he has eight children. He has worked for
                             Service Master for four months and he was at Krispy
                             Kreme for I believe he said maybe up to a year before that.
                             That’s not a very good work history as far as being stable,
                             changing jobs, four months in, eight children. I was
                             concerned about his ability to focus on the case at hand and
                             listen and be attentive in a trial.

(Id. PageID #332.)

       The district court denied Defendant’s Batson challenge, reasoning that the government’s
employment justification was not pretextual:

       THE COURT:            I will allow lawyers obviously to follow-up on things, and
                             it does seem to me that it is a sufficient answer with regard
                             to Mr. Dandridge and his work history given everything
                             else about him.
                             So race neutral reasons as far as the challenges are
                             concerned, from what I have heard here, I’m going to have
                             to deny the challenge.
No. 16-5531                        United States v. Atkins                             Page 5


(Id. PageID #333–34.)

       Defendant was convicted at trial and sentenced to thirty-seven months in prison. The
district court entered judgment on April 21, 2016. Defendant filed a timely notice of appeal.

                                         DISCUSSION

       Defendant argues that the district court erred at step three of the Batson inquiry when it
determined that the government’s race-neutral explanations for striking Mr. Dandridge were not
pretexts for improper racial discrimination. After a thorough review of the record and relevant
case law, we agree.

I.     Applicable Legal Principles

       “The ‘Constitution forbids striking even a single prospective juror for a discriminatory
purpose.’” Foster v. Chatman, 136 S. Ct. 1737, 1747 (2016) (quoting Snyder v. Louisiana,
552 U.S. 472, 478 (2008)). The Supreme Court’s decision in Batson v. Kentucky “established [a]
three-part process for evaluating claims that a prosecutor used peremptory challenges in violation
of the Equal Protection Clause.” Miller-El v. Cockrell, 537 U.S. 322, 328 (2003). “First, a
defendant must make a prima facie showing that a peremptory challenge has been exercised on
the basis of race.” Id. “Second, if that showing has been made, the prosecution must offer a
race-neutral basis for striking the juror in question.”      Id.   “Third, in light of the parties’
submissions, the trial court must determine whether the defendant has shown purposeful
discrimination.” Id. at 328–29.

       Here, the parties do not contest that Defendant made a prima facie showing of
discriminatory purpose, and that the government responded with race-neutral reasons justifying
its strike of Mr. Dandridge. Accordingly, we will proceed directly to Batson step three. See
Foster, 136 S. Ct. at 1747.

       “[D]istrict courts must conduct a Batson inquiry ‘in light of all evidence with a bearing
on it.’” United States v. Torres-Ramos, 536 F.3d 542, 560 (6th Cir. 2008) (quoting Miller-El v.
Dretke, 545 U.S. 231, 251–52 (2005)). “[T]his command places an affirmative duty on the
district court to examine the relevant evidence that is easily available to a trial judge before
No. 16-5531                          United States v. Atkins                            Page 6


ruling on a Batson challenge.” Id.; see also Snyder, 552 U.S. at 478 (“[I]n considering a Batson
objection, or in reviewing a ruling claimed to be Batson error, all of the circumstances that bear
upon the issue of racial animosity must be consulted.”). At Batson step three, “the trial court
must assess the plausibility and persuasiveness of the proffered race-neutral explanation based on
the totality of the evidence before” it. United States v. Odeneal, 517 F.3d 406, 419 (6th Cir.
2008). “Although the trial court must decide the question of discriminatory intent, ‘the ultimate
burden of persuasion regarding racial motivation rests with, and never shifts from, the opponent
of the strike.’” Id. (quoting Purkett v. Elem, 514 U.S. 765, 768 (1995)).

       “It is well established that a Batson violation may be shown by disparate treatment of
white and minority jurors—that is, if a ‘side-by-side comparison[] of some black [potential
jurors] who were struck and white ones who were not’ shows that the only material distinction
between the removed black and the retained white individuals is their race.” Torres-Ramos,
536 F.3d at 559 (second alteration in original) (quoting Dretke, 545 U.S. at 241). In conducting
a comparative juror analysis, the compared jurors need not be “‘similarly situated’ in all
respects.” Odeneal, 517 F.3d at 420. In fact, the empaneled white jurors need not even match
the stricken black venirepersons in all of the characteristics the prosecution identified in striking
the black venirepersons. Dretke, 545 U.S. at 247 n.6. It suffices that, after reading the “voir dire
testimony in its entirety,” we find that the differences identified by the prosecution “seem far
from significant.” Id. at 247. Additionally, the “failure of the prosecution to inquire regarding a
reason purported to be a basis for a [prospective] juror’s dismissal serves as evidence of
discrimination.” Odeneal, 517 F.3d at 421.

II.    Standard of Review

       At the outset, we must determine which standard of review governs this appeal.
Defendant primarily seeks to demonstrate that the government’s race-neutral justifications for
striking Mr. Dandridge were pretextual by showing that the government did not express the same
concerns about similarly situated white venirepersons who ultimately served on the jury. This
species of argument is often referred to as a comparative juror analysis, and we will use that term
hereafter. Defendant argues that the appeal raises purely legal issues, and thus our review should
be de novo. By contrast, the government argues that Defendant failed to offer a comparative
No. 16-5531                          United States v. Atkins                             Page 7


juror analysis before the district court, and that plain error review should therefore apply. As we
will explain, neither party is correct, and we hold that clear error review is appropriate.

       “On direct review” of a Batson challenge, “‘the trial court’s decision on the ultimate
question of discriminatory intent represents a finding of fact of the sort accorded great deference
on appeal’ and will not be overturned unless clearly erroneous.” Odeneal, 517 F.3d at 419
(quoting Hernandez v. New York, 500 U.S. 352, 364 (1991) (plurality opinion)). A “finding is
‘clearly erroneous’ when although there is evidence to support it, the reviewing court on the
entire evidence is left with the definite and firm conviction that a mistake has been committed.”
Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985) (quoting United States v. U.S.
Gypsum Co., 333 U.S. 364, 395 (1948)). Under this standard, if “the district court’s account of
the evidence is plausible in light of the record viewed in its entirety, the court of appeals may not
reverse it even though convinced that had it been sitting as the trier of fact, it would have
weighed the evidence differently.” Id. at 573–74. “Where there are two permissible views of the
evidence, the factfinder’s choice between them cannot be clearly erroneous.” Id. at 574.

       “However, when ruling on alleged mistakes of law” in a Batson challenge, “the
applicable standard of review is essentially de novo.” United States v. Cecil, 615 F.3d 678, 686
(6th Cir. 2010); see also United States v. Kimbrel, 532 F.3d 461, 465–66 (6th Cir. 2008)
(“Because this argument concerns an alleged mistake of law, it makes no difference whether we
review this Batson challenge for clear error . . . or review it de novo. In either event, a mistake
of law generally satisfies clear-error, de-novo or for that matter abuse-of-discretion review.”).

       When a party fails to raise an argument before the district court, the argument may
generally only be reviewed for plain error on appeal. Fed. R. Crim. P. 52(b). The Supreme
Court has explained that plain error review “involves four steps.” Puckett v. United States,
556 U.S. 129, 135 (2009). “First, there must be an error or defect—some sort of ‘[d]eviation
from a legal rule’—that has not been intentionally relinquished or abandoned, i.e., affirmatively
waived, by the appellant.” Id. (alteration in original) (quoting United States v. Olano, 507 U.S.
725, 732–33 (1993)). “Second, the legal error must be clear or obvious, rather than subject to
reasonable dispute.” Id. “Third, the error must have affected the appellant’s substantial rights,
which in the ordinary case means he must demonstrate that it ‘affected the outcome of the district
No. 16-5531                           United States v. Atkins                           Page 8


court proceedings.’” Id. (quoting Olano, 507 U.S. at 734). “Fourth and finally, if the above
three prongs are satisfied, the court of appeals has the discretion to remedy the error—discretion
which ought to be exercised only if the error ‘seriously affect[s] the fairness, integrity, or public
reputation of judicial proceedings.’” Id. (alteration in original) (quoting Olano, 507 U.S. at 736).

          Here, as noted earlier, the parties disagree as to which standard of review applies.
Defendant contends that clear error or de novo review should apply—and that it does not matter
which the Court chooses, because the district court committed a legal error, and “a mistake of
law generally satisfies clear-error, de-novo or for that matter abuse-of-discretion review,”
Kimbrel, 532 F.3d at 465–66. The government argues that plain error review should apply
because Defendant failed to request that the district court conduct a comparative juror analysis
when he raised his Batson challenge.

          Both parties are incorrect. Both the Supreme Court and this Court have held that the trial
court’s ultimate decision at Batson step three as to whether the government had an “intent to
discriminate” is “a pure issue of fact” that demands clear error review. Hernandez, 500 U.S. at
364; Cockrell, 537 U.S. at 339; Odeneal, 517 F.3d at 419. Defendant is squarely challenging the
district court’s finding at Batson step three that the government lacked intent to discriminate
when it struck Mr. Dandridge. Therefore, because the ultimate issue before us is factual, rather
than legal in nature, de novo review is inappropriate.

          But the government’s argument for plain error review also misses the mark. “Ordinarily,
the courts of appeals do not consider claims or arguments that were not raised in the district
court.”    United States v. Hayes, 218 F.3d 615, 619–20 (6th Cir. 2000) (emphasis added).
However, in Dretke, the Supreme Court held on habeas review that the prosecution’s use of
peremptory strikes violated the Equal Protection Clause after conducting a comparative juror
analysis. 545 U.S. at 241. The dissenting Justices argued that the comparative juror analysis
was inappropriate because the defendant never argued for such an analysis before the state trial
court. Id. at 279–280 (Thomas, J., dissenting). The Court rejected this argument:
No. 16-5531                                 United States v. Atkins                                      Page 9


         The dissent contends that comparisons of black and nonblack venire panelists,
         along with Miller-El’s arguments about the prosecution’s disparate questioning of
         black and nonblack panelists and its use of jury shuffles, are not properly before
         this Court, not having been “put before the Texas courts.” Post, at 2347 (opinion
         of THOMAS, J.). But the dissent conflates the difference between evidence that
         must be presented to the state courts to be considered by federal courts in habeas
         proceedings and theories about that evidence. See 28 U.S.C. § 2254(d)(2) (state-
         court factfinding must be assessed “in light of the evidence presented in the State
         court proceeding”); Miller-El v. Cockrell, supra, at 348, 123 S.Ct. 1029, 154
         L.Ed.2d 931 (2003) (habeas petitioner must show unreasonability “in light of the
         record before the [state] court”). There can be no question that the transcript of
         voir dire, recording the evidence on which Miller-El bases his arguments and on
         which we base our result, was before the state courts, nor does the dissent contend
         that Miller-El did not “fairly presen[t]” his Batson claim to the state courts.
         Picard v. Connor, 404 U.S. 270, 275, 92 S.Ct. 509, 30 L.Ed.2d 438 (1971).

Id. at 241 n.2; see also Kesser v. Cambra, 465 F.3d 351, 361 (9th Cir. 2006) (en banc) (holding
that comparative juror analysis argument is not waived on appeal “even when it was not
requested or attempted in the [trial] court” and that all that is required to preserve the argument
for appellate review is “a transcript of voir dire and a Batson claim fairly presented”).

         Although Dretke’s analysis occurred in the context of habeas proceedings, we see no
reason why its reasoning should not apply with equal force under the more expansive appellate
review afforded in a direct appeal from a district court. Accordingly, we hold that because we
possess a transcript of voir dire, and Defendant fairly presented his Batson claim to the district
court, he has not waived the right to offer a comparative juror analysis on appeal. Dretke,
545 U.S. at 241 n.2; Kesser, 465 F.3d at 361. We will therefore decline to apply plain error
review, and instead use the clear error standard that generally applies when we review a district
court’s decision at Batson step three.2 Hernandez, 500 U.S. at 364; Odeneal, 517 F.3d at 419.


         2
           In any event, it would not matter if we applied plain error review, because there is no practical difference
between clear error and plain error review in this context. Ordinarily, “the clear error standard is easier to satisfy
[than plain error] because a party does not have to prove that the error affected substantial rights or the fairness,
integrity, or reputation of the judicial proceeding.” Dupree v. Warden, 715 F.3d 1295, 1301 (11th Cir. 2013).
However, Batson error is a structural error that commands automatic reversal, obviating the need to show that the
error affects a defendant’s substantial rights. United States v. McAllister, 693 F.3d 572, 582 n.5 (6th Cir. 2012)
(holding that when the district court commits a Batson error “the defendant is not required to show that the putative
error affected his substantial rights”). “Moreover, Batson errors represent a violation of the right to equal protection
of the laws, which itself does damage to the fairness, integrity, and public reputation of the judicial proceeding.”
Id.; see also United States v. Harris, 192 F.3d 580, 587–88 (6th Cir. 1999) (The “harm inherent in a discriminatorily
No. 16-5531                               United States v. Atkins                                     Page 10


III.    Analysis

        A.        Appropriateness of a Comparative Juror Analysis

        Defendant argues that a comparison of empaneled white jurors and Mr. Dandridge shows
that the government’s race-neutral justifications for striking Mr. Dandridge were pretextual. The
government counters by arguing that the district court did not err by failing to sua sponte conduct
a comparative juror analysis, and that it would be inappropriate for us to conduct such an
analysis on a cold appellate record. Accordingly, a threshold issue is whether we may properly
consider Defendant’s arguments in light of the record before us.

        To begin with, the government is correct that the district court’s failure to conduct its
own comparative juror analysis is not sufficient to require reversal. In Cecil, we held that “[i]f
neither party argues for [a comparative juror] analysis to prove or disprove purposeful
discrimination, the district court’s failure to undertake it is not necessarily reversible error.”
Cecil, 615 F.3d at 687; see also McDaniels v. Kirkland, 813 F.3d 770, 776 (9th Cir. 2015)
(rejecting the argument that a trial “court must conduct comparative juror analysis” under Batson
step three (emphasis in original)). We have also suggested in dicta that we are not required to
conduct a comparative juror analysis when one was not conducted before the district court. See
Mahbub, 818 F.3d at 229 (“In any event, our case law explains that this court is by no means
compelled to conduct a comparative juror analysis when a defendant failed to preserve the
issue.”).

        Whether we may elect to conduct a comparative juror analysis here is a subtler question.
In Snyder v. Louisiana, the Supreme Court commented briefly on the appropriateness of
conducting a comparative juror analysis for the first time on appellate review:

        We recognize that a retrospective comparison of jurors based on a cold appellate
        record may be very misleading when alleged similarities were not raised at trial.
        In that situation, an appellate court must be mindful that an exploration of the
        alleged similarities at the time of trial might have shown that the jurors in


chosen jury inures not only to the defendant, but also to the jurors not selected because of their race, and to the
integrity of the judicial system as a whole.”). Accordingly, since the two elements of plain error review that differ
from clear error review are automatically satisfied if we find a Batson error, our analysis would not change in any
respect if we applied plain error review. See United States v. Mahbub, 818 F.3d 213, 223–24 (6th Cir. 2016).
No. 16-5531                         United States v. Atkins                            Page 11


        question were not really comparable. In this case, however, the shared
        characteristic, i.e., concern about serving on the jury due to conflicting
        obligations, was thoroughly explored by the trial court when the relevant jurors
        asked to be excused for cause.

Snyder, 552 U.S. at 483. As we have recently noted, beyond “this statement . . . the Supreme
Court did not provide any additional guidance as to when it would be proper for an appellate
court to conduct a comparative juror analysis when the parties did not raise the alleged
similarities between prospective jurors before the district court. Nor is it clear from the Supreme
Court’s opinion as to what constitutes a ‘thorough[] explor[ation]’ of a particular issue.”
Mahbub, 818 F.3d at 229 (alterations in original) (quoting Snyder, 552 U.S. at 483).

        The government argues that conducting a comparative juror analysis here would be
inappropriate because there was not a sufficiently “thorough exploration of the employment and
child care issues of either Mr. Dandridge or the white jurors” before the district court. (App. R.
10, Opposition Brief, at 15.) We disagree.

        In Snyder, the prosecutor purported to strike a black venireperson who needed to
complete a certain number of student-teaching hours in order to obtain his graduate degree
because the prosecutor feared that the venireperson would be motivated to find the defendant
guilty of a lesser included charge, instead of capital murder, in order to skip the trial’s penalty
phase. 552 U.S. at 482. The Supreme Court held that the prosecutor’s strike violated Batson,
relying in part on a comparative juror analysis that was not developed before the trial court. Id.
at 483.       Specifically, the Court noted that an empaneled white juror appeared to have
significantly more pressing time constraints, including looming professional obligations and a
need to be available to care for his children because of his wife’s recent surgery. Id. at 483–84.
The Court explained that its comparative juror analysis was proper because “the shared
characteristic, i.e., concern about serving on the jury due to conflicting obligations, was
thoroughly explored by the trial court when the relevant jurors asked to be excused for cause.”
Id. at 483.

        Similarly, in Dretke, the Supreme Court granted relief based in part on a comparative
juror analysis not developed before the trial court. 545 U.S. at 242. There, the prosecution
No. 16-5531                          United States v. Atkins                            Page 12


justified its strike of a black venireperson because the prosecutor believed that the venireperson
would not impose the death penalty if rehabilitation was possible. Id. at 244. In holding that the
prosecution’s race-neutral justification was pretextual, the Court noted that several white panel
members made similar statements about the death penalty and rehabilitation, and the prosecutor
did not even question those panel members further. Id. Although the Court did not explain why
the record was sufficiently developed to permit a comparative juror analysis, the Court suggested
that the voir dire transcript, which recorded the prospective jurors’ views on the death penalty,
was sufficient to permit appellate review. Id. at 241 n.2.

       The lesson we draw from Snyder and Dretke is that it is appropriate to conduct a
comparative juror analysis for the first time on appeal when: (i) the government purportedly
strikes a venireperson because of an answer to a question posed during voir dire;
(ii) venirepersons relevant to the comparison were asked the same question during voir dire;
(iii) the relevant venirepersons actually answered that question in similar depth; and
(iv) the purpose of the analysis is to show that the government treated jurors with similar answers
differently. These factors will most often be present when venirepersons are asked a common
question going to their basic fitness to serve as jurors, such as whether conflicting obligations
would prevent them from focusing on the trial, see Snyder, 552 U.S. at 482–84, or whether their
moral or philosophical beliefs would prevent them from appropriately following the district
court’s legal instructions, see Dretke, 545 U.S. at 244. This is because the parties and the district
court always have a powerful incentive to thoroughly explore the fitness of jurors in order to
insure that the parties receive a fair trial. Thus, when these four factors are present, the Supreme
Court’s concerns in Snyder about drawing specious comparisons on a cold appellate record will
rarely be implicated, because the basis for comparison will usually have been “thoroughly
explored.” See Snyder, 552 U.S. at 483.

       Applying these principles here, we hold that the record before us is sufficient to conduct a
fair comparative juror analysis. During voir dire, the district court asked each venireperson to
give his or her employment history for the last year and to disclose how many children they had.
The government justified striking Mr. Dandridge because he had changed jobs four months prior
and had eight children; the government was purportedly “concerned about his ability to focus on
No. 16-5531                          United States v. Atkins                            Page 13


the case at hand and listen and be attentive in a trial.” (R. 79, PageID #332.) The government
did not delve deeper into Mr. Dandridge’s answers by, for instance, asking about his child care
arrangements, or the reasons he changed jobs. The government based its strike on the mere fact
that Mr. Dandridge had a large family and had changed jobs recently. Because the record
contains this exact same information about each prospective juror—how many children they had
and their recent employment history—we can easily evaluate whether the government expressed
similar concerns about white empaneled jurors with a large number of children, or that had a
recent change in employment status. As in both Snyder and Dretke, each of the venirepersons
relevant to the comparison—Mr. Dandridge and the empaneled white jurors—were asked on the
record about the facts that Defendant seeks to compare. It is not unfair to the government to
evaluate whether it expressed similar concerns about similarly-situated venirepersons.

       Finally, we note our agreement with the Ninth Circuit that although “comparative juror
analysis [is not] always . . . compelled at the appellate level,” such “analysis is an important tool
that courts should use on appeal.” Boyd v. Newland, 467 F.3d 1139, 1148–49 (9th Cir. 2004)
(emphasis in original). As that court has explained in the context of habeas review:

       We have recognized that “[w]ithout engaging in comparative juror analysis, we
       are unable to review meaningfully whether the trial court’s ruling at either step
       one or step three of Batson was unreasonable in light of Supreme Court
       precedent.” Boyd v. Newland, 467 F.3d 1139, 1149 (9th Cir. 2006) (emphasis
       added). That is, in order for us to discharge our responsibility under AEDPA to
       review a Batson claim under section 2254(d)(2), we often will have to conduct a
       formal comparative juror analysis, and our responsibility to conduct a
       comparative juror analysis is not contingent on whether the state court previously
       performed or did not perform a formal comparative juror analysis. When there
       has been a Batson challenge, trial courts are not always situated to stop the
       proceedings and conduct the kind of formal comparative juror analysis the Court
       conducted in Miller-El. Often, trial courts are well-situated to decide the question
       without conducting a formal comparative juror analysis because the trial court has
       had access to the juror questionnaires and has been intimately involved in the jury
       selection process. The trial judge has a front-row seat in the orchestra, making it
       possible for the trial court to rule quickly on spontaneous Batson challenges.
       Federal appellate courts are not similarly situated. From our lofty perch in the
       loges, where we are separated by time and distance from the proceedings, we
       must conduct a more formal comparative juror analysis because it is the only
       means we will have for assessing the state court’s factfinding.
No. 16-5531                          United States v. Atkins                             Page 14


Murray v. Schriro, 745 F.3d 984, 1005 (9th Cir. 2014).

       As Defendant’s trial aptly demonstrates, Batson challenges are often heard and decided
without the formal briefing and motion practice that attends other challenges during a criminal
trial. It is clunky and impractical to expect defendants and trial courts to halt proceedings,
consult the transcript, and offer a formal comparative juror analysis in the middle of voir dire.
See id. Often, district courts will be well positioned to rule on Batson challenges without
resorting to a comparison among venirepersons. See id. But because we can never be present to
observe voir dire, a comparative juror analysis will usually be the only tool we have at our
disposal to fairly evaluate Batson claims. See id. We therefore think it best to conduct a
comparative juror analysis on appeal whenever the basis for comparison has been sufficiently
explored that the analysis will not be unfair to the government. See Snyder, 552 U.S. at 483.

       B.      Application

       A thorough review of the record demonstrates that the government’s reasons for striking
Mr. Dandridge were pretexts for racial discrimination. Three considerations direct us to this
conclusion.

       First, a comparative juror analysis shows that the government did not express concerns
about the ability of similarly-situated white jurors to focus throughout the trial despite their large
number of children and inconsistent work history. For instance, empaneled white juror Jimmy
Stewart had six children, and alternate white juror Sarah Williams had four children. The
government did not question either of these jurors’ ability to focus during the trial. Moreover,
empaneled white juror Jennifer Absher had been searching for a job for approximately one
month before voir dire was conducted. The government did not express any concerns that her
employment history demonstrated an inability to focus through trial. The government’s failure
to show the slightest interest in these jurors’ family size and employment history suggests that
the government’s use of these factors with Mr. Dandridge was pretextual. Dretke, 545 U.S. at
241 (“If a prosecutor’s proffered reason for striking a black panelist applies just as well to an
otherwise-similar nonblack who is permitted to serve, that is evidence tending to prove
purposeful discrimination to be considered at Batson’s third step.”).
No. 16-5531                               United States v. Atkins                                    Page 15


        Second, the government failed to ask any questions of Mr. Dandridge—or any other
juror—about the impact his large family and recent career change would have on his ability to
focus at trial. During the Batson colloquy, the government explained that Mr. Dandridge’s work
history and family size left the government “concerned about his ability to focus on the case at
hand and listen and be attentive in a trial.” (R. 79, PageID #332.) Despite these purported
concerns, the government failed to ask obvious follow-up questions that might have confirmed or
alleviated the government’s suspicions, such as inquiring into Mr. Dandridge’s child care
arrangements, or the reasons Mr. Dandridge left Krispy Kreme to begin work as a custodian.
Asking such questions likely would have revealed highly relevant information such as:
(1) whether Mr. Dandridge already had adequate child care arrangements; (2) whether
Mr. Dandridge’s children were even young enough to need child care at all; and (3) whether
Mr. Dandridge left his prior position because of poor performance or lack of attentiveness, or for
some more innocuous reason, such as an increase in pay or benefits.3                         The government’s
disinterest in probing Mr. Dandridge’s supposed lack of attentiveness during voir dire strongly
suggests that the government was not actually concerned with Mr. Dandridge’s ability to focus
during trial. See Dretke, 545 U.S. at 250 n.8 (“[T]he failure to ask [follow-up questions]
undermines the persuasiveness of the claimed concern.”); Odeneal, 517 F.3d at 420–21
(“Moreover, had the prosecutor been truly concerned about juror 194’s ability to focus on the
proceedings because of her divorce, ‘we expect the prosecutor would have cleared up any
misunderstanding by asking further questions before getting to the point of exercising a strike.’”
(quoting Dretke, 545 U.S. at 244)); United States v. Mahan, 190 F.3d 416, 425 (6th Cir. 1999)
(finding a strike proponent’s race-neutral explanation pretextual where proponent did not ask the
prospective juror about the purported reasons for the strike).

        Finally, read in context, the government’s explanations “reek[] of afterthought” and
suggest a lack of reasoned consideration in striking Mr. Dandridge. Dretke, 545 U.S. at 246.
When pressed during the Batson colloquy to provide reasons for striking Mr. Dandridge, the


        3
           The government’s failure to ask any follow-up questions about Mr. Dandridge’s child care situation is
particularly stark on this record. Mr. Dandridge is employed, and his children did not suddenly appear on the eve of
trial. He and his wife presumably must have some child care arrangements, if such arrangements are indeed
required.
No. 16-5531                                 United States v. Atkins                                      Page 16


government initially said that it simply “didn’t get a good feeling about” Mr. Dandridge even
though “[t]here [was] nothing overwhelming [sic] horrible about him.” (R. 79, PageID #330.)
The government continued that Mr. Dandridge “didn’t have a very long employment history,”
stating that it preferred “people that have a stable background.” (Id.) The government then
added that Mr. Dandridge’s eight children “bugged [it] a little bit” because it was “afraid he
might have problems with thinking about his child care or children” during trial. (Id. PageID
#330–31.)

         The government’s reasoning suffers from several logical inconsistencies that cast doubt
on the sincerity of its explanations for the strike. To begin with, the district court only asked the
prospective jurors for one year of employment history, and so the government did not “have a
very long employment history” for many of the prospective jurors. (Id. PageID #330-31.) This
lack of employment history, which was mostly a function of the questions the district court asked
during voir dire, did not seem to bother the government with respect to other jurors like
Ms. Absher. Moreover, Mr. Dandridge’s nephew was a police officer—a fact that often leads
defendants to strike prospective jurors out of fear that jurors with close ties to police officers are
more likely to uncritically believe police witnesses on the stand. See, e.g., United States v.
Thompson, 528 F.3d 110, 116 (2d Cir. 2008); Coombs v. Diguglielmo, 616 F.3d 225, 257–58 (3d
Cir. 2010).      It is at a minimum odd that the government would strike a juror with law
enforcement ties on such flimsy excuses.4 Finally, as the district court observed, the government
only anticipated a three-day trial for the simple, felon-in-possession-of-a-firearm charge facing
Defendant. As the Supreme Court observed in Snyder, concerns about a juror’s ability to focus
are generally out of place in short, simple trials. Snyder, 552 U.S. at 482 (rejecting prosecutor’s
justification that stricken juror would have been worried about missing student teaching
obligations where “the brevity of petitioner’s trial—something that the prosecutor anticipated on
the record during voir dire—meant that serving on the jury would not have seriously interfered

         4
            This is not a case where the government struck a venireperson because of her ties to law enforcement.
See, e.g., United States v. Cruse, 805 F.3d 795, 807–08 (7th Cir. 2015) (affirming strike of juror with a police officer
brother where “the prosecutor might have plausibly believed that a juror with a close relative on a police force might
hold police officers to an especially high standard or have nonrepresentative beliefs about what constitutes good
police work”); Cecil, 615 F.3d at 688 (affirming strike of juror with a husband in law enforcement where defendant
was a former police officer). The government did not mention Mr. Dandridge’s police officer nephew in explaining
its strike.
No. 16-5531                          United States v. Atkins                            Page 17


with [the venireperson’s] ability to complete his required student teaching” (footnote omitted)).
Taken together, these considerations suggest that the government had not previously thought
through its reasons for striking Mr. Dandridge, which itself suggests that the government’s
reasons were pretextual “afterthought.”

       The government does not mount a substantive defense of the strike, but instead argues
that Defendant failed to challenge all of the justifications it offered for striking Mr. Dandridge.
Specifically, the government claims that it offered a third reason for striking Mr. Dandridge—its
subjective feeling that “Mr. Dandridge is just one of those people that [it] didn’t get a good
feeling about”—and that this third justification is sufficient to sustain the district court’s denial
of Defendant’s Batson challenge. (App. R. 10, at 15–16.) While the government is correct that
the failure to challenge all of a district court’s alternative bases for its decision generally
precludes appellate relief, see, e.g., United States v. Thornton, 609 F.3d 373, 380 (6th Cir. 2010)
(refusing to consider challenge where appellant did not also challenge district court’s alternative
holding); White Oak Prop. Dev., LLC v. Wash. Twp., 606 F.3d 842, 854 (6th Cir. 2010)
(concluding that a party waived its appeal of the district court’s dismissal of its claim where
appellant failed to address both of the lower court’s alternative holdings), the government’s
specific argument here is foreclosed by Snyder.

       In Snyder, one of the two reasons the prosecutor offered for striking a black venireperson
was that the venireperson “looked very nervous . . . throughout the questioning.” Snyder,
552 U.S. at 478. On appeal, the state argued that this justification was independently sufficient
to sustain the strike. Id. at 479. The Supreme Court rejected this argument because there was no
evidence that the trial court credited the prosecutor’s subjective justification:

       With respect to the first reason, the Louisiana Supreme Court was correct that
       “nervousness cannot be shown from a cold transcript, which is why . . . the [trial]
       judge’s evaluation must be given much deference.” 942 So.2d, at 496. As noted
       above, deference is especially appropriate where a trial judge has made a finding
       that an attorney credibly relied on demeanor in exercising a strike. Here,
       however, the record does not show that the trial judge actually made a
       determination concerning Mr. Brooks’ demeanor. The trial judge was given two
       explanations for the strike. Rather than making a specific finding on the record
       concerning Mr. Brooks’ demeanor, the trial judge simply allowed the challenge
       without explanation. It is possible that the judge did not have any impression one
No. 16-5531                          United States v. Atkins                           Page 18


       way or the other concerning Mr. Brooks’ demeanor. Mr. Brooks was not
       challenged until the day after he was questioned, and by that time dozens of other
       jurors had been questioned. Thus, the trial judge may not have recalled Mr.
       Brooks’ demeanor. Or, the trial judge may have found it unnecessary to consider
       Mr. Brooks’ demeanor, instead basing his ruling completely on the second
       proffered justification for the strike. For these reasons, we cannot presume that
       the trial judge credited the prosecutor’s assertion that Mr. Brooks was nervous.

Id. (alteration in original) (emphasis added).

       Here, in explaining why it rejected Defendant’s Batson challenge, the district court only
made reference to the government’s employment history justification:


       MR. CARRIKER:           Mr. Dandridge, he has eight children. He has worked for
                               Service Master for four months and he was at Krispy
                               Kreme for I believe he said maybe up to a year before that.
                               That’s not a very good work history as far as being stable,
                               changing jobs, four months in, eight children. I was
                               concerned about his ability to focus on the case at hand and
                               listen and be attentive in a trial.
       ...
       THE COURT:              I will allow lawyers obviously to follow-up on things, and
                               it does seem to me that it is a sufficient answer with regard
                               to Mr. Dandridge and his work history given everything
                               else about him.

(R. 79, PageID #332–34.)         Reading the record charitably in light of the government’s
justifications, the district court arguably also credited the government’s family size justification
as part of “everything else about [Mr. Dandridge.]” (Id.) There is no indication in the record,
however, that the district court credited the government’s subjective bad feeling about Mr.
Dandridge in upholding the strike. As in Snyder, therefore, the government cannot rely on the
subjective justification for the purposes of this appeal. Snyder, 552 U.S. at 479.

       Accordingly, the totality of the evidence before the district court demonstrates that the
government’s race neutral explanations for striking Mr. Dandridge were pretexts for improper
No. 16-5531                                United States v. Atkins                                     Page 19


racial discrimination. We therefore hold that the district court clearly erred in crediting the
government’s pretextual justifications, and denying Defendant’s Batson challenge.5

                                                CONCLUSION

         We     hold     that    the    government       violated     Batson      v.   Kentucky       by    striking
Mr. Dandridge on the basis of his race. Because the district court’s decision to uphold the strike
was a structural error that tainted the integrity and fairness of Defendant’s trial, we REVERSE
the district court’s denial of Defendant’s Batson challenge, VACATE Defendant’s conviction
and sentence, and REMAND for a new trial.




         5
           The government also argues that the district court’s judgment should be affirmed because the district court
did not improperly collapse steps two and three of the Batson inquiry. See, e.g., Cecil, 615 F.3d at 686. However,
Defendant never argued that the district court failed to properly follow the Batson framework; he merely argues that
the district court’s conclusion at Batson step three was erroneous. Accordingly, the government’s final argument is
irrelevant and nonresponsive.